Case 2:20-cv-00380-JRG Document 52 Filed 01/13/21 Page 1 of 4 PageID #: 1502




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,
                                                            Civil Action No. 2:20-cv-380-JRG
               Plaintiff,

       vs.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

               Defendants.



  PLAINTIFFS’ TELEFONAKTIEBOLAGET LM ERICSSON AND ERICSSON INC.
    UNOPPOSED MOTION TO WITHDRAW ERIK FOUNTAIN AS COUNSEL

       McKool Smith, P.C. (“McKool”) respectfully moves to withdraw the appearance of Erik

Fountain as counsel for Plaintiffs Telefonaktiebolaget LM Ericsson and Ericsson Inc.

(“Ericsson”) in the above-styled case. McKool has consulted with Defendants about this motion,

and each consents to its filing. Other attorneys from McKool, including Sam Baxter, Jennifer

Truelove, Theodore Stevenson, III, Nicholas Mathews, Christine Woodin, and Blake Bailey

remain as counsel for Plaintiffs Ericsson in this matter.




                                                     1
Case 2:20-cv-00380-JRG Document 52 Filed 01/13/21 Page 2 of 4 PageID #: 1503




Dated: January 13, 2021                 Respectfully submitted,

                                        /s/ Theodore Stevenson, III
                                        Theodore Stevenson, III
                                        Texas State Bar No. 19196650
                                        tstevenson@mckoolsmith.com
                                        Nicholas Mathews
                                        Texas State Bar No. 24085457
                                        nmathews@McKoolSmith.com
                                        MCKOOL SMITH, P.C.
                                        300 Crescent Court Suite 1500
                                        Dallas, TX 75201
                                        Telephone: (214) 978-4000
                                        Telecopier: (214) 978-4044

                                        Christine Woodin
                                        Texas State Bar No. 24199951
                                        California Bar No. 295023
                                        cwoodin@mckoolsmith.com
                                        MCKOOL SMITH, P.C.
                                        300 South Grand Avenue, Suite 2900
                                        Los Angeles, California 90071
                                        Telephone: (213) 694-1200
                                        Telecopier: (213) 694-1234

                                        Blake Bailey
                                        Texas State Bar No. 24069329
                                        bbailey@mckoolsmith.com
                                        MCKOOL SMITH, P.C.
                                        600 Travis Street, Suite 7000
                                        Houston, TX 77002
                                        Telephone: (713) 485-7300
                                        Telecopier: (713) 485-7344

                                        Samuel F. Baxter
                                        Texas State Bar No. 01938000
                                        sbaxter@McKoolSmith.com
                                        Jennifer L. Truelove
                                        Texas State Bar No. 24012906
                                        jtruelove@McKoolSmith.com
                                        MCKOOL SMITH, P.C.
                                        300 Crescent Court, Suite 1500
                                        Dallas, TX 75201
                                        Telephone: (903) 923-9001

                                        ATTORNEYS FOR PLAINTIFFS


                                        2
Case 2:20-cv-00380-JRG Document 52 Filed 01/13/21 Page 3 of 4 PageID #: 1504




                                        ERICSSON INC. AND
                                        TELEFONAKTIEBOLAGET LM
                                        ERICSSON




                                        3
Case 2:20-cv-00380-JRG Document 52 Filed 01/13/21 Page 4 of 4 PageID #: 1505




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a), and therefore served on all counsel who have consented to

electronic service on January 13, 2021.



                                                    /s/ Theodore Stevenson, III
                                                    Theodore Stevenson, III



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on January 12, 2021 counsel for Plaintiffs conferred with counsel for

Defendant and Defendant does not oppose this motion.

                                                    /s/ Theodore Stevenson, III
                                                    Theodore Stevenson, III




                                                   4
